EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview Craig Cupid on 1/21/2021.
This application has been amended as follows:
Claim 1 has been replaced with
-- A method of operating a terminal device that communicates in a wireless telecommunications system, the method comprising:
determining, in a case that uplink data is waiting for transmission to the wireless telecommunications system, to transmit a resource allocation request to the wireless telecommunications system, the resource allocation request being for a desired allocation of radio resources to the terminal device for transmission of the uplink data;
waiting, in the case that the uplink data is waiting for transmission to the wireless telecommunications system, to receive a radio resource allocation message from the wireless telecommunications system, the radio resource allocation message indicating allocated radio resources to be used for transmissions associated with the uplink data;
receiving the radio resource allocation message transmitted from the wireless telecommunications system, wherein the wireless telecommunications system having 
second determining that the allocated radio resources are not sufficient for the uplink data waiting for transmission to the wireless telecommunications system; and
transmitting, after receiving the radio resource allocation message, an indication and the uplink data using the allocated radio resources derived from information in the radio resource allocation message, wherein
the indication indicates a difference between the allocated resources used in the transmitting and the desired allocation of radio resources indicated in the request.--

Claim 9 has been replaced with
-- The method according to claim 8, further comprising:
determining, at a later time after having transmitted the uplink data to the wireless telecommunications system, that the terminal device has further uplink data waiting for transmission to the wireless telecommunications system; and
in response to determining that the terminal device has the further uplink data, determining that the terminal device should transmit a second request for an allocation of radio resources on which to transmit the uplink data to the wireless telecommunications system, and transmitting the second request.--

Claim 16 has been replaced with
-- A terminal device that communicates in a wireless telecommunications system, the terminal device comprising:
processing circuitry configured to
	determine, in a case that uplink data is waiting for transmission to the wireless telecommunications system, to transmit a resource allocation request to the wireless telecommunications system, the resource allocation request being for a desired allocation of radio resources to the terminal device for transmission of the uplink data;
	wait, in a case that the uplink data is waiting for transmission to the wireless telecommunications system, to receive a radio resource allocation message from the wireless telecommunications system, the radio resource allocation message indicating allocated radio resources to be used for transmissions associated with the uplink data;
	receive the radio resource allocation message transmitted from the wireless telecommunications system, wherein the wireless telecommunications system having allocated, in response to the wireless communications system receiving the resource allocation request from one of the terminal device and another terminal device, (i) the allocated radio resources to the terminal device by sending the radio resource allocation message to the terminal device for the transmissions associated with the uplink data and (ii) other allocated radio resources to the another terminal device by sending another radio resource allocation message to the another terminal device;

	transmit, after receiving the radio resource allocation message, an indication and the uplink data using the allocated radio resources derived from information in the radio resource allocation message, wherein 
the indication indicates a difference between the allocated resources used in the transmitting and the desired allocation of radio resources indicated in the request.--

REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
This is in response to an amendment/response filed 1/13/2021.
Claim(s) 7, 12, 20 and 21 has/have been cancelled.
Claims(s) 22-23 has/have been added. 
Claims(s) 1-6, 8-11, 13-19 and 22-23 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 1/25/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 

Response to Arguments
Applicant’s arguments, see pages 9-15, filed 12/4/2020, with respect to the rejection of claims 1, 2, 3, 4, 5, 6, 8-11, 13, 14, 15, 16, 17, 18 and 19 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-6, 8-11, 13-19 and 22-23  is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Kim et al. US 20130083677 (cited in Non-Final Rejection dated 9/17/2019), teaches performing buffer status reporting (see para. 0023, 0025, 0027, 0031)
A close reference, Kim et al., “Method for transmitting and receiving power outage report and device thereof”, 8/2/2012, WO 2012102547 (Foreign Patent Documents citation #AO listed on IDS dated 11/6/2017), teaches performing power outage reporting via a plurality of M2M devices, where after a first M2M devices reports a power outage, the remaining M2M devices are configured to defer power outage report until polled by the base station (see FIG. 3).
A close reference, Colban et al. US 20120226930, teaches performing power outage reporting where following receipt of a power indicator from a M2M device, a base station provides allocation information in order to report a subsequent power outage indicator (see FIG. 3)
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-6, 8-11, 13-15 and 22, the cited prior art either alone or in combination fails to teach the combined features of:

receiving the radio resource allocation message transmitted from the wireless telecommunications system, wherein the wireless telecommunications system having allocated, in response to the wireless communications system receiving the resource allocation request from one of the terminal device and another terminal device, (i) the allocated radio resources to the terminal device by sending the radio resource allocation message to the terminal device for the transmissions associated with the uplink data and (ii) other allocated radio resources to the another terminal device by sending another radio resource allocation message to the another terminal device.

As per claim(s) 16-19 and 23, the cited prior art either alone or in combination fails to teach the combined features of:

.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464 

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464